UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 95-5827

JEROME WILLIAM STONE,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Jackson L. Kiser, Chief District Judge.
(CR-94-80)

Argued: June 7, 1996

Decided: June 24, 1996

Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Melissa Windham Friedman, Roanoke, Virginia, for
Appellant. Ray B. Fitzgerald, Jr., Assistant United States Attorney,
Charlottesville, Virginia, for Appellee. ON BRIEF: Anthony F.
Anderson, Roanoke, Virginia, for Appellant. Robert P. Crouch, Jr.,
United States Attorney, Charlottesville, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Jerome William Stone appeals his conviction for possession with
intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1)
and § 841(b), and possession of a firearm in relation to a drug traf-
ficking offense, in violation of 18 U.S.C. § 924(c). Stone alleged that
his Sixth Amendment right to a speedy trial was violated, and sought
dismissal of his indictment. The district court found that although
Stone's constitutional rights had been violated, that violation did not
warrant dismissal of the indictment. We affirm the result reached by
the district court, albeit for different reasons.

I.

On June 4, 1994, the sheriff of Halifax County, Virginia arrested
Stone for possession with intent to distribute cocaine base and posses-
sion of a firearm. Stone was then detained in the Halifax County jail.
On June 17, a federal grand jury indicted Stone for the same offenses.
On June 28, the state charges against Stone were dismissed, however,
Stone was not notified of the dismissal. On June 11, Stone began
serving his sentence for a prior state conviction for assault and battery
and remained incarcerated in the county jail serving that sentence. On
November 3, 1994, Stone completed his sentence for assault and bat-
tery, but was not released. While remaining imprisoned, Stone wrote
an incriminating letter to the Halifax County sheriff's office, offering
his assistance in apprehending some drug dealers. It was not until Jan-
uary 1995, when Stone's mother inquired about the state charges
against him, that the state court clerk's office realized that Stone had
no pending state charges. The state clerk contacted the federal mar-
shals who, on January 20, transported Stone from the county jail to
a federal facility in Roanoke, pursuant to his federal detainer.

                     2
On January 25, 1995, seven months after his federal indictment,
Stone was arraigned before a federal magistrate. Shortly before his
trial was scheduled to begin on April 4, 1995, Stone filed a pre-trial
motion to dismiss his indictment on constitutional speedy trial
grounds.* Stone's motion was denied, and he pleaded guilty on July
13, 1995; Stone now appeals the district court's denial of that motion.

There was a nine and one-half month delay between Stone's fed-
eral indictment and his scheduled trial date. However, because Stone
was serving two state sentences during four and one-half months of
that time, Stone spent only five months of unnecessary pre-trial incar-
ceration as a result of the federal government's delay.

II.

The district court applied the four-prong test, set forth in Barker v.
Wingo, 407 U.S. 514 (1972), to determine whether Stone's constitu-
tional right to a speedy trial had been violated. Pursuant to Barker, the
district court found that: (1) the nine and one-half month delay
between Stone's indictment and trial was only slightly prejudicial but
sufficient to trigger the speedy trial analysis, (2) the delay was caused
by the government's negligence but was not the result of bad faith,
(3) Stone's failure to request a speedy trial was offset by the govern-
ment's failure to notify him of his right to a speedy trial, and (4) the
actual prejudice suffered by Stone was slight.

The court concluded that although Stone's constitutional right to a
speedy trial had been violated, dismissal of his indictment was not
warranted in this case. The court determined that the more appropriate
remedy was to suppress the incriminating letter Stone wrote while in
the county jail and to release Stone on a $20,000 recognizance bond
in place of the original $20,000 cash, surety or property bond.

We disagree with the district court's conclusion that Stone's consti-
tutional right to a speedy trial was violated in this case. Given the rel-
_________________________________________________________________
*Although Stone mentions the Speedy Trial Act in his brief, Brief of
Appellant at 2, he neither raised the issue below, nor further pursued it
in his appellate brief. Moreover, at oral argument, Stone's counsel spe-
cifically disavowed reliance on the statute.

                     3
atively short delay, the fact that only five months of that delay
resulted in unnecessary pre-trial incarceration, and Stone's failure to
demonstrate that the delay impaired his defense, there was no viola-
tion of Stone's right to a speedy trial. See, e.g., Barker, 407 U.S. at
533-34 (five year delay between arrest and trial and ten month pre-
trial incarceration did not violate defendant's Sixth Amendment right
to speedy trial absent serious prejudice); United States v. Thomas, 55
F.3d 144, 148-51 (4th Cir. 1995) (delay of over two years between
arrest and indictment did not violate defendant's constitutional right
to speedy trial absent showing of specific prejudice). We note that the
district court's remedy, although not necessary, certainly dissipated
even the minimal prejudice attendant to the short delay. In view of the
fact that no constitutional speedy trial right was violated, the district
court's refusal to dismiss the indictment was certainly not error.

The district court's judgment is hereby

AFFIRMED.

                     4